
	
		II
		109th CONGRESS
		2d Session
		S. 3912
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2006
			Mr. Ensign (for himself,
			 Mrs. Lincoln, Ms. Collins, Mr.
			 Hatch, and Mr. Talent)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to extend
		  the exceptions process with respect to caps on payments for therapy services
		  under the Medicare program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Securing Effective and Necessary
			 Individual Outpatient Rehabilitation Services (SENIORS) Act of
			 2006.
		2.Extension of
			 exceptions process for medicare therapy capsSection 1833(g)(5) of the Social Security
			 Act (42 U.S.C. 1395l(g)(5)) is amended by striking 2006 and
			 inserting the period beginning on January 1, 2006, and ending on
			 December 31, 2007,.
		
